Citation Nr: 1633810	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  14-17 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to non-service connected death pension (Widow's pension).

(The issue of entitlement to service connection for the cause of the Veteran's death will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the U.S. Navy from September 1943 to September 1946. The Veteran died in June 1999, the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2016, the Appellant presented sworn testimony during Travel Board hearing in Nashville, Tennessee, which was presided over by the undersigned Veterans Law Judge.  In his Board hearing, the Appellant withdrew her appeals as to the issue of Widow's pension. A transcript of this hearing has been associated with the claims file.


FINDING OF FACT

On the record at the February 2016 hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Appellant, withdrew her appeal of entitlement to Widow's pension.




CONCLUSION OF LAW

The criteria for withdrawal of the appeal with respect to the issues of entitlement to Widow's pension by the Appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative. 
38 C.F.R. § 20.204.  In the present case, on the record at the February 2016 hearing, the Appellant withdrew her appeal of entitlement to Widow's pension; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of service connection for these issue and the appeal as to this issue is therefore dismissed.


ORDER

The appeal of entitlement to nonservice-connected death pension is dismissed.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


